NOTE: This order is n0nprecedentia1.
United States Court of Appeals
for the FederaI Circuit
LECTROLARM CUSTOM SYSTEMS, INC.,
Plaintiff-Appellant, 1
V.
VICON INDUSTRIES, INC. AND UTC FIRE &
SECURITY AMERICAS CORPORATION, INC.",
Defen,dants,
AND
SENSORMATIC ELECTRONICS CORPORATION,
Defendant-Appellee,
AND
BOSCH SECURITY SYSTEMS, INC.,
Defendcmt-Appellee.
2012-1156
Appeal from the United StateS District C0u1't for the
Western District of Tennessee in case n0. 03-CV-2330,
Judge Samue1 H. Mays, Jr.
ON MOTION

LEc'rRoLARM cUsToM v. vIc0N 1NDUs'r 2
0 R D E R
Sensorrnatic E1ectronics Corporati0n (Sensormatic)
moves without opposition for an extension of time, until
Apri1 6, 2012, for Lectrolarm Cust0m Systems, lnc. (Lec-
trolarm) to file its principal brief, for an extension of time,
until May 18, 2012, for Sensormatic and Bosch Security
Systems, Inc. (Boscl1) to file their response briefs, and for
an extension of ti1ne, until June 11, 2012, for Lectrolarm
to file its reply brief
Up0n consideration thereof,
IT IS ORDERED TH_AT2
The motion is granted
FoR THE CoURT
FEB 1 0 2012
/s/ J an Horbal}§
J an Horbaly
Clerk
Date
ccc Kenneth W. Brothers, Esq.
Sean W. Gallagher, Esq.
Erik G. SWenson, Esq.
s21
FILED
U.S. COURT DF APPEALS FOF|
THE FEDERAL CIRCU|T
FEB 1 0 2012
JAN HORBALY
CLERK